The record in this cause having been considered by this court, and the foregoing opinion prepared under Chapter 7837, Acts of 1919, adopted by the court as its opinion, it is considered, ordered and adjudged by the Court that the decree of the Circuit Court in this cause should be, and the same is hereby, reversed for the entry of a proper judgment for the amount of the salary, being four hundred and fifty dollars, and costs expended in the suit, being nine dollars and twenty cents, together with the costs in the present suit.
BROWN, C. J., AND WHITFIELD, ELLIS, TERRELL AND BUFORD, J. J., concur.